Citation Nr: 1419323	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a May 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Subsequent to the Statement of the Case (SOC) dated in March 2011, the appellant submitted additional evidence, with a waiver of RO review dated in November 2012.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In May 2011, the appellant raised the issue of service connection for the cause of death and the issue of entitlement to nonservice-connected pension benefits for the purpose of accrued benefits.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The appellant claims his father was eligible to receive a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) based on his service with the Philippine Scouts during World War II.  

2. On February 17, 2009, the American Recovery and Reinvestment Act of 2009, Public Law 111-5, was enacted, authorizing payments to eligible Filipino veterans through the FVEC.

3. The appellant's father died in December 1990.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2013); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.


Applicable Law

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825  (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary of the U.S. Department of Veterans Affairs. 
38 U.S.C.A. § 107  (West 2002). 

On February 17, 2009, the President signed the American Recovery  and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the FVEC, providing one time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009). 

Section 1002 addresses payments to eligible persons who served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  The surviving son of an eligible person is not identified as an eligible person in his own right.

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).   

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA."  38 U.S.C. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes. 

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749   (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service."). 

Analysis

As set forth above, if an eligible person who filed a FVEC claim dies before payment is made, VA will pay the surviving spouse, if any, the rate of the veteran's entitlement.  In the instant case, in February 2010 the appellant filed an application for the one-time FVEC payment based on his father's claimed service as a Philippine Scout.  Although the appellant did not submit evidence of his father's creditable service nor did VA request verification from the service department, the issue of creditable service is moot as the appellant's father died in December 1990, over 18 years prior to the enactment of the law authorizing payment from the FVEC.  The applicable regulations do not provide entitlement to the one-time FEVC payment to children of veterans.

This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426   (1994).  Based upon the record in this case, the appellant's father died many years prior to enactment of the law authorizing payment from the FVEC.  Thus, he did not file a claim for a one-time FVEC payment prior to his death and the appellant does not meet the basic eligibility requirements for establishing entitlement to a one-time payment from the FVEC fund.  Therefore, the claim must be denied.


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


